     Case 1:20-cv-01194-SHR-MA Document 24 Filed 04/01/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EARL JOSH ROBERTS,
        Plaintiff,                             No. 1:20-CV-01194
    v.
                                               (Judge Rambo)
CORRECTIONAL OFFICER
VISQUIS, ET AL.,
          Defendants.

                                   ORDER

      In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

      1.    Defendants’ motions for summary judgment (Docs. 17, 18) are
            GRANTED.

      2.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
            Defendants and as against Plaintiff on all claims in the Complaint.

      3.    Defendants’ motion for an order to show cause (Doc. 21) is DENIED
            AS MOOT.

      4.    The Clerk of Court is directed to CLOSE this case.




                                           s/Sylvia H. Rambo
                                           United States District Judge

Dated: April 1, 2021
